1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    ANGEL LUIS GALLARDO,                             )   Case No. 1:17-cv-00390-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER DIRECTING DEFENDANTS TO
10            v.                                          SUBMIT A COMPLETE COPY OF
                                                      )   PLAINTIFF’S DEPOSITION TRANSCRIPT
                                                      )
11   STU SHERMAN, et al.,
                                                      )   [ECF No. 56]
                      Defendants.                     )
12                                                    )
13                                                    )

14            Plaintiff Angel Luis Gallardo is appearing pro se and in forma pauperis in this civil rights

15   action pursuant to 42 U.S.C. § 1983.

16            On February 28, 2019, Defendants filed a motion for summary judgment and cited portions of

17   Plaintiff’s deposition. However, Defendants did not submit a copy of the complete deposition as

18   required by Local Rule 133(j).

19            Accordingly, IT IS HEREBY ORDERED that Defendants shall submit a complete copy of

20   Plaintiff’s deposition by way of hard copy or email to saborders@caed.uscourts.gov. within ten days

21   from the date of service of this order.

22
23   IT IS SO ORDERED.

24   Dated:        March 1, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
